DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0025516 A1 (Saito) further in view of JP 2010-232627 A (Yoshikawa).

Re claim 1, Saito teaches a silicon carbide semiconductor device ([0038]), comprising: 
a drift layer (n-type silicon carbide drift region 28) formed of silicon carbide, having a first conductivity type ([0031]); 
a body region (p-type body contact region 26) provided on the drift layer, having a second conductivity type different from the first conductivity type ([0035]); 
a source region (n-type source region 22) provided on the body region, having the first conductivity type ([0034]); 
a gate insulating film (gate insulating film 34b/34a) provided inside at least one gate trench (gate trench 34) reaching a position deeper than the body region in a depth direction, facing the body region and the source region, the gate trench having a width direction perpendicular to the depth direction ([0038]); 
a gate electrode (gate electrode 34c) provided inside the gate trench, facing the body region with the gate insulating film interposed therebetween ([0038]); 
a source electrode (front electrode 14) electrically connected to the source region ([0034]); 
p-type floating regions 32) being in contact with a bottom portion of the gate trench, having the second conductivity type with an impurity concentration higher than that of the body region ([0048] in [0035] Saito teaches that the body region 26 is a low concentration region) (Fig. 2).

    PNG
    media_image1.png
    464
    676
    media_image1.png
    Greyscale

Saito does not explicitly teach a depletion suppressing layer provided between a side surface of the gate trench and the drift layer in the width direction, being in contact with a side surface of the trench bottom protective layer, extending from a lower portion of the body region up to a position deeper than the bottom portion of the gate trench, having the first conductivity type, and having an impurity concentration of the first conductivity type higher than that of the drift layer, wherein the impurity concentration of the first conductivity type of the depletion suppressing layer is reduced as the distance from the side surface of the gate trench becomes larger.

Yoshikawa teaches a vertical powerFET having a depletion suppressing layer (n-type channel deformation region 8) provided between a side surface of a gate trench p-type field relaxation region 10), extending from a lower portion of the body region up to a position deeper than the bottom portion of the gate trench, having the first conductivity type, and having an impurity concentration of the first conductivity type higher than that of the drift layer ([0038-0043, 0051]), 
wherein the impurity concentration of the first conductivity type of the depletion suppressing layer is reduced as the distance from the side surface of the gate trench becomes larger ([0038-0043, 0051]), and 
an impurity concentration of an entirety of the drift layer is lower than that of an entirety of the depletion suppressing layer (region 8 in Yoshikawa is formed by additionally doping into the drift layer thus all additional dopants into the drift layer 1 to form region 8 have a greater concentration of dopants than the drift layer) (Fig 5).

    PNG
    media_image2.png
    248
    273
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the graded depletion suppressing layer of Yoshikawa to the invention of Saito.



Re claim 3, Yoshikawa further teaches wherein 
the at least one gate trench includes a plurality of gate trenches and the plurality of gate trenches include a pair of gate trenches adjacent to each other in a cross section, and 
the drift layer has a portion extending from a side surface of the depletion suppressing layer provided on one of the pair of gate trenches up to a side surface of the depletion suppressing layer provided on the other one of the pair of gate trenches (Fig. 5).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812